Citation Nr: 0635348	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1982 to November 1985.

This matter is before the Board of Veterans Appeals on appeal 
of a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

A personal hearing was conducted before the undersigned in 
March 2005.  A transcript of the hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In his October 2000 application to reopen his claim of 
service connection for PTSD, the veteran indicated that he 
was in receipt of Social Security Administration (SSA) 
disability benefits.  The veteran also made reference to his 
SSA disability benefits during his March 2005 hearing.  He 
indicated that he had been receiving disability benefits due 
to PTSD since 1997, and that he underwent a SSA psychiatric 
examination as part of the claims process.  The SSA decision 
awarding the veteran these benefits to include the records 
that it considered in making the decision are not of record.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  See 38 C.F.R. § 
3.159(c)(2) (2006).  The relevancy and probative value of the 
SSA decision and the related records remains unknown.  The 
veteran's attorney has made reference to the absent records 
and argues that the RO should have obtained them.



In light of the above, further evidentiary development under 
the duty to assist, 38 C.F.R. § 3.159, is necessary prior to 
making a decision as to whether to reopen the claim for 
service connection for PTSD and the claim is remanded for the 
following action:

1. Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security 
benefits including all medical records and 
copies of all decisions or adjudications.

2. After the above development, determine 
whether a VA medical examination or medical 
opinion is necessary to decide the claims 
and, if so, schedule the veteran for any 
appropriate VA examination. 

3. Following completion of the foregoing, 
adjudicate the claim, if any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


